IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,532



                   EX PARTE JOSE LUIS PARRA-TELLES, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. 07-07-07326-CR(1) IN THE 284 TH JUDICIAL DISTRICT COURT
                    FROM MONTGOMERY COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to driving while

intoxicated and sentenced to thirty-five years’ imprisonment. The Ninth Court of Appeals affirmed

his conviction. Parra-Telles v. State, No. 09-08-00064-CR (Tex. App. – Beaumont, February 25,

2009).

         Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed, and of his
                                                                                                      2

right to petition this Court for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court, in which he states that he advised

Applicant of his right to petition this Court for discretionary review by way of a letter in which he

also informed Applicant that he was filing an Anders brief, and of Applicant’s right to file a pro se

response. Appellate counsel states that Applicant was advised of the court of appeals’ decision and

sent a copy of the appellate opinion by the court of appeals. However, there is nothing in the record

to indicate when or how Applicant was advised of the court of appeals’ decision and opinion. This

Court has noted that the duty to send the client a copy of the court of appeals's decision “exists after

the court of appeals has granted counsel's motion to withdraw. This informational duty could have

been placed upon the appellate courts themselves, but because counsel is usually better informed

about his former client's whereabouts, it has been placed on his shoulders.” In re Schulman, 252
S.W.3d 403, 412 n.32 (Tex. Crim. App. 2008). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Ninth

Court of Appeals in Cause No. 09-08-00064-CR that affirmed his conviction in Case No. 07-07-

07326-CR(1) from the 284th Judicial District Court of Montgomery County. Applicant shall file

his petition for discretionary review with the Ninth Court of Appeals within 30 days of the date on

which this Court’s mandate issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).
                           3

Delivered: April 6, 2011
Do not publish